Title: From John Adams to James Warren, 22 December 1773
From: Adams, John
To: Warren, James


     
      Dr Sir
      Boston Der. 22. 1773
     
     Yesterday, the Governor called a Council at Cambridge. Eight Members met at Brattles. This no doubt was concerted last Saturday, at Neponsit Hill, where Brattle and Russell dined, by Way of Caucass I Suppose.
     Sewall dined with their Honours Yesterday. But Behold what a falling off, was there. The Governor, who last Fryday, was fully persuaded, and told the Council, that some late Proceedings were high Treason, and promised them the Attendance of the Attorny General to prove it to them out of Law Books; now, Such is his Alacrity in Sinking, was rather of Opinion they were Burglary. I Suppose he meant what we call New England Burglary—that is breaking open a shop or ship &c which is punished with Branding, &c.
     But The Council, thought it would look rather awkward, to issue a Proclamation against the whole Comunity, and therefore contented them Selves with ordering Mr Attorney to prosecute such as he should knew or be informed of.
     They have advised a Prorogation of Gen. Ct. for a fortnight.
     It is whispered that the Sachem has it in Contemplation to go home Soon, and perhaps the Prorogation is to give him time to get away. Few think he will meet the House again.
     The Spirit of Liberty is very high in the Country and universal. Worcester is aroused. Last Week, a Monument to Liberty was erected there in the Heart of the Town within a few Yards of Coll Chandlers Door. A Gentn. of as good Sense and Character as any in that County told me this day, that nothing, which has been ever done is more universally approved, applauded and admired than these last Efforts. He Says, that whole Towns in the County were on Tiptoe to come down.
     Make my Compliments to Mrs Warren and tell her that I want a poetical Genius.—to describe a late Frolic among the Sea Nymphs and Goddesses. There being a scarcity of Nectar and Ambrosia, among the Celestials of the sea, Neptune has determined to substitute Hyson and Congo, and for some of the inferiour Divinities Bohea. Amphitrite, one of his Wives, vizt the Land, and Salacia, another of his Wives the Sea went to pulling Caps upon the occasion, but Salacia prevailed.
     The syrens should be introduced somehow. I cant tell how and Proteus, a son of Neptune, who could some times flow like Water, and sometimes burn like Fire bark like a Dog howl like Wolf, whine like an Ape, Cry like a Crokadile, or roar like a Lyon. But for want of this Same Poetical Genius I can do nothing. I wish to See a late glorious Event, celebrated, by a certain poetical Pen, which has no equal that I know of in this Country.
     We are anxious for the Safety of the Cargo at Province Town. Are there no Vineyard, Mashpee, Metapoiset Indians, do you think who will take the Care of it, and protect it from Violence. I mean  from the Hands of Tyrants and oppressors who want to do Violence with it, to the Laws and Constitution, to the present Age and to Posterity.
     I hope you have had an happy aniversary Festival. May a double Portion of the Genius and Spirit of our forefathers rest upon us and our Posterity.
     
      I am yr friend,
      John Adams
     
    